Title: Thomas Jefferson to John Barnes, 7 December 1818
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Dec. 7. 18.
          
          Your favor of Nov. 31 (for Dec. 1. I suppose) came to hand last night, and your communication of my letter to mr Adams is entirely approved, as our friendly sentiments are fully reciprocal. no one can sympathise with him on his late loss more sincerely than I do.
          I am withdrawing from newspapers, and therefore write the inclosed for the editors of the National Intelligencer, which I leave open for your perusal. will you do me the favor to pay up my balance (a little more than a year) and let me know the sum which I will immediately remit you.
          My health is in a great degree restored. I now ride daily and am gathering flesh & strength. ever affectionately yours
          
            Th: Jefferson
          
        